Per Curiam.
The respondent confessedly is guilty of having applied to his own use the funds of two of his clients, in the one case $37.50 and in the other $150. He urges in extenuation that he did so because of his desperate financial condition, accentuated by the illness of his wife and mother. He has made good the defalcation in the first instance and has repaid the larger part of the second.
Disciplinary action must necessarily follow as a matter of course the misappropriation by an attorney of the funds of his clients.
The respondent should be suspended for six months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent suspended for six months.